          Case 4:20-cv-05640-YGR Document 80 Filed 09/15/20 Page 1 of 5


1    THEODORE J. BOUTROUS JR.,                     E. JOSHUA ROSENKRANZ
       SBN 132099                                  (N.Y. Bar No. 2224889; pro hac vice pending)
2      tboutrous@gibsondunn.com                    jrosenkranz@orrick.com
     RICHARD J. DOREN, SBN 124666                  ORRICK, HERRINGTON & SUTCLIFFE LLP
3      rdoren@gibsondunn.com                       51 West 52nd Street
     DANIEL G. SWANSON, SBN 116556                 New York, NY 10019-6142
4      dswanson@gibsondunn.com                     Telephone:    212.506.5000
     JAY P. SRINIVASAN, SBN 181471                 Facsimile:    212.506.5151
5      jsrinivasan@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP                   WILLIAM F. STUTE
6    333 South Grand Avenue                        (D.C. Bar No. 1032093; pro hac vice pending)
       Los Angeles, CA 90071-3197                  wstute@orrick.com
7      Telephone: 213.229.7000                     ORRICK, HERRINGTON & SUTCLIFFE LLP
       Facsimile: 213.229.7520                     1152 15th Street, N.W.
8                                                  Washington, DC 20005-1706
     MARK A. PERRY, SBN 212532                     Telephone:    202 339 8400
9      mperry@gibsondunn.com                       Facsimile:    202 339 8500
     CYNTHIA E. RICHMAN (D.C. Bar
10     No. 492089; pro hac vice)                   Attorneys for Defendant APPLE INC.
       crichman@gibsondunn.com
11   GIBSON, DUNN & CRUTCHER LLP
     1050 Connecticut Avenue, N.W.
12   Washington, DC 20036-5306
     Telephone:   202.955.8500
13   Facsimile:   202.467.0539
14   VERONICA LEWIS (Texas Bar
       No. 24000092; pro hac vice)
15     vlewis@gibsondunn.com
     GIBSON, DUNN & CRUTCHER LLP
16   2100 McKinney Avenue, Suite 1100
     Dallas, TX 75201
17   Telephone:   214.698.3100
     Facsimile:   214.571.2900
18
                                UNITED STATES DISTRICT COURT
19                             NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
20
     EPIC GAMES, INC.,                                CASE NO. 4:20-CV-05640-YGR
21
                         Plaintiff,                   DECLARATION OF JAY P. SRINIVASAN
22                                                    IN SUPPORT OF DEFENDANT APPLE
           v.                                         INC.’S OPPOSITION TO EPIC GAMES,
23                                                    INC.’S MOTION FOR A PRELIMINARY
     APPLE INC.,                                      INJUNCTION
24
                         Defendant.
25

26

27

28



                                      DECLARATION OF JAY P. SRINIVASAN
Case 4:20-cv-05640-YGR Document 80 Filed 09/15/20 Page 2 of 5
Case 4:20-cv-05640-YGR Document 80 Filed 09/15/20 Page 3 of 5




                   Exhibit A
       Case 4:20-cv-05640-YGR Document 80 Filed 09/15/20 Page 4 of 5




                                                                                     Richard J. Doren
                                                                                     Direct: +1 213.229.7038
                                                                                     RDoren@gibsondunn.com




September 10, 2020


VIA ELECTRONIC MAIL

Yonatan Even
Cravath, Swaine & Moore LLP
825 Eighth Ave.
New York, NY 10019

Re:    Epic Games, Inc. v. Apple Inc., No. 20-cv-05640-YGR

Yonatan,

We are in receipt of your email of September 8. I will reiterate that the difficulties you
complain of are entirely of Epic’s own making. Epic chose to violate its agreements with
Apple, knowing that this would lead to the termination of its developer account, and chose to
do nothing to accommodate its users with respect to Sign in With Apple (“SIWA”). The
Court denied your request for a temporary restraining order against the termination of Epic
Games, Inc., which occurred on August 28. Nonetheless, as indicated in my letter to
Katherine Forrest on that date, Apple voluntarily allowed an extra two weeks before it
terminates Epic Games, Inc.’s access to SIWA. Nothing in the Court’s decision required
Apple to do this.

I understand that, as I suggested in my August 28 letter, Epic personnel contacted Apple’s
engineers with regard to this issue. One week ago today, Apple’s engineers responded by
proposing a solution—that Epic build a custom flow to migrate users off SIWA by collecting
email addresses or asking users to select a different login method. I further understand that
(despite having had all the guidance necessary to do so for the prior six days) it was not until
yesterday that Epic implemented the solution that Apple recommended. Epic’s unexplained
delays notwithstanding, Apple will leave SIWA in place for the time being. Again, Apple
does this voluntarily and while reserving all rights.

It should also be noted that we are surprised and puzzled by your assertion that terminating
SIWA for the Epic Games, Inc. account will affect users of the Unreal Engine. Your client
has repeatedly and consistently represented to the Court that the Unreal Engine is run by “a
different company. It’s in Switzerland. It’s a totally different set of circumstances.” (Aug.
19, 2020 Hearing Tr. 10:25-11:2.) Your client’s briefs have assured the Court that the game
production business of Epic Games, Inc. is distinct from “the separate Unreal Engine
business” (Epic TRO Br. at 1), and that “the developer tools” that are “necessary to
       Case 4:20-cv-05640-YGR Document 80 Filed 09/15/20 Page 5 of 5




Yonatan Even
September 10, 2020
Page 2



support . . . Unreal Engine . . . are covered by separate integrated agreements.” (Epic PI Br.
at 30 (emphasis in original).) It is indeed true that the Developer Program account of Epic
Games International, S.à.r.l. gives it the ability to use SIWA. If Epic has set up its Unreal
Engine business to use this functionality through the Epic Games, Inc. account, that is Epic’s
own doing. Further, it would again reflect the spuriousness of your client’s claim that
Unreal Engine is a separate business from Epic Games, Inc. and an innocent, collateral
victim of the crisis that Epic Games, Inc. has created.

Epic is fully aware of what it needs to do to remedy the problems that Epic has created for
itself.

Sincerely,



/s/ Richard J. Doren

Richard J. Doren

RJD/eml
